Title: From George Washington to John Hancock, 9 November 1776
From: Washington, George
To: Hancock, John



Sir
White plains Novr the 9th 1776

I have the honor to transmit you a Copy of a Letter from Genl Gates to Genl Schuyler, and of another paper containing intelligence respecting the Northern Army, and the situation of the Enemy in that department. they this minute came to hand, and to them I beg leave to refer you for particulars.
By every information I can obtain, and the accounts I had last night by Two deserters, who were very intelligent and particular, Genl Howe still has in view an expedition to the Jerseys, and is preparing for it with the greatest industry. I have detached the first division of our Troops, which was thought necessary to be sent, and which I hope will cross the River at Pecks Kills to day. The Second I expect will all march this Evening, and to morrow morning, I propose to follow myself in order to put things in the best train I can, and to give him every possible opposition. I hope when the two divisions arrive and are Joined to such other force, as I expect to collect, to check his progress, and prevent him from penetrating any distance from the River if not to oblige him to return immediately with some loss. Whatever is in my power to effect, shall be done. I have the Honor to be with great esteem Sir yr Most Obedt Servt

Go: Washington

